HUSTON, J.,
Dissenting. — I find myself unable to agree with the majority of the court in the conclusion they have reached in this case. Whether the first session of the legislature be called a regular or an extra session, or a session sui generis, it seems to me that the provision in the first subdivision of section 23 of the constitution, limiting the per diem compensation of members to $300 “for any one session,” is so clear, distinct, and unequivocal, as not to necessitate the invocation of any rule of construction. My view is strengthened when I consider the consequences involved in the construction given by the majority of the court to section 23. I am unwilling to believe that the framers of the constitution intended to place no other limit upon the amount of per diem compensation to members of the legislature than that of their full term of two years, at five dollars per day.